                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ERIC M. ROBINSON,

                   Petitioner,                              8:19CV43

      vs.
                                                       MEMORANDUM
BRAD JOHNSON,                                           AND ORDER

                   Respondent.


       This matter is before the court on Petitioner Eric M. Robinson’s
(“Robinson”) Motion for the Appointment of Counsel. (Filing No. 10.) Robinson
has filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254.
(Filing No. 1.) The court is currently in the process of conducting a preliminary
review of Robinson’s petition as well as his two other related habeas petitions in
Case Nos. 4:18CV3154 and 8:19CV42.

       “[T]here is neither a constitutional nor statutory right to counsel in habeas
proceedings; instead, [appointment] is committed to the discretion of the trial
court.” McCall v. Benson, 114 F.3d 754, 756 (8th Cir. 1997). As a general rule,
counsel will not be appointed unless the case is unusually complex or the
petitioner’s ability to investigate and articulate the claims is unusually impaired or
an evidentiary hearing is required. See, e.g., Morris v. Dormire, 217 F.3d 556, 558-
59 (8th Cir. 2000), cert. denied, 531 U.S. 984 (2000); Hoggard v. Purkett, 29 F.3d
469, 471 (8th Cir. 1994). See also Rule 8(c) of the Rules Governing Section 2254
Cases in the United States District Courts (requiring appointment of counsel if an
evidentiary hearing is warranted). The court has reviewed the record and finds
there is no need for the appointment of counsel at this time.

      IT IS THEREFORE ORDERED that: Robinson’s Motion for Appointment
of Counsel (filing no. 10) is denied without prejudice to reassertion.
Dated this 27th day of September, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge
